            Case 1:19-cr-00749-JPO Document 18 Filed 06/05/20 Page 1 of 1

  Federal Defenders                                                                      Southern District
                                                          52 Duane Street-10th Floor, ew York, NY 10007
  OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patt n                                                                   S0111/tertt Di.<trict of New York
  Execurive Director                                                                    Jennifer L. Brown
                                                                                          Auome •m•Chm,:e
                                              June 3, 2020

By ECF and e-mail

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

Dear Judge Oetken:

        I write on consent (Assistant U.S. Attorney Samuel Rothschild) to respectfully request
that the Court adjourn the conference currently scheduled for June 17, 2020, at 11:00 a.m., for a
period of 60 days. I am in the process of completing a mitigation submission, and the
adjournment will allow for its completion and the government's review.

       If the Court grants the adjournment, I further request that time be excluded
under the Speedy Trial Act between now and the next court date.


                                              Respectfully submitted,


                                              Isl
                                              Martin S. Cohen
                                              Ass't Federal Defender
                                              (212) 417-8737
Granted.
 cc: JuneSamuel
The              Rothschild,
          17, 2020            Esq., by ECF
                   pretrial conference  is hereby adjourned to August 19, 2020 at 12:30 P.M.
Time is excluded through August 19, 2020, under the Speedy Trial Act, 18 U.S.C
§ 3161(h)(7)(A), the Court finding that the ends of justice outweigh the interests of the public
and the defendant in a speedy trial.
  So ordered.
  June 5, 2020
